        Case 1:20-cv-01777-HBK Document 4 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    JAMES BIERMAN,                                   Case. 1:20-cv-1777-HBK (PC)
13                       Plaintiff,                    ORDER DENYING APPLICATION
                                                       TO PROCEED IN FORMA PAUPERIS AND
14           v.                                        DIRECTING PLAINTIFF TO RE-FILE PROPER
                                                       APPLICATION OR PAY FILING FEE WITHIN
15    KERN COUNTY SHERIFF DETENTION                    THIRTY (30) DAYS
      FACILITY MEDICAL
16    ADMINISTRATION,
                                                       (Doc. No. 2)
17                       Defendant.
18

19          Plaintiff, a state prisoner, initiated this action by filing a pro se civil rights complaint
20   pursuant to 42 U.S.C. § 1983. (Doc. No. 1). Plaintiff accompanied his complaint with an
21   unsigned application to proceed in forma pauperis. (Doc. No. 2). The court finds plaintiff’s
22   application to proceed in forma pauperis deficient. A party seeking to proceed in forma pauperis
23   must sign his application under penalty of perjury. 28 U.S.C. § 1915(a)(1); see also Fed. R. Civ.
24   P. 11(a); Local Rule 131(b). Plaintiff’s application is not signed. (Doc. No. 2, p. 2). Further, a
25   prisoner seeking to proceed in forma pauperis in a civil action shall accompany his application
26   with a certified copy of his inmate trust account statement for the 6-month period immediately
27   preceding the filing the action. 28 U.S.C.§ 1915(a)(2). Plaintiff did not accompany his
28
                                                         1
        Case 1:20-cv-01777-HBK Document 4 Filed 12/22/20 Page 2 of 2


 1   application with a certified copy of his 6-month inmate trust account statement.

 2            Accordingly:
 3            1. Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is DENIED without
 4               prejudice.
 5            2. Within thirty (30) days of the date of service of this order, plaintiff shall sign and file
 6               the enclosed application to proceed in forma pauperis certifying the information
 7               contained therein under penalty of perjury accompanied by his certified 6-month
 8               inmate trust account statement, or in the alternative, pay the $402.00 filing fee for this
 9               action.
10            3. Plaintiff’s failure to timely comply with this order or seek an extension of time to
11               comply will result in dismissal of this action without further notice.
12

13   IT IS SO ORDERED.

14
     Dated:      December 22, 2020
15                                                        HELENA M. BARCH-KUCHTA
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
